— Judgment, Supreme Court, New York County, entered May 14, 1975, granting a divorce to the plaintiff and awarding alimony in the sum of $100 per week; child support in the amount of $150 per week; an additional counsel fee in' the sum of $1500; as well as $2,280 for arrears for tuition, unanimously modified, on the law, the facts and in the exercise of discretion, to the extent of reducing the award of alimony to $75 per week; reducing the amount of child support to $100 per week; reducing the additional counsel fee to $1,000; and eliminating the award for arrears in tuition; and otherwise affirmed, without costs or disbursements. Under all the facts and circumstances of this case, including the fact that the husband has expended his capital to maintain the former matrimonial standard of living (Orenstein v Orenstein, 26 AD2d 928, affd 21 NY2d 892), and his need to maintain separate living quarters (Pournaras v Pournaras, 25 AD2d 635), we have reduced the award of alimony, child support and counsel fees as indicated. Furthermore, the tuition arrears were not requested in the complaint (Moreno v Moreno, 38 AD2d 843) and were therefore improperly awarded. Concur — Stevens, P. J., Markewich, Tilzer, Lane and Nunez, JJ.